 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN HARRIS,                                      Case No. 1:19-cv-01207-BAM (PC)
12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    STUART SHERMAN,                                     (ECF No. 2)
15                        Defendant.                      ORDER DIRECTING PAYMENT OF
                                                          INMATE FILING FEE BY CALIFORNIA
16                                                        DEPARTMENT OF CORRECTIONS AND
                                                          REHABILITATION
17

18           Plaintiff Calvin Harris is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20           Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

21   to 28 U.S.C. § 1915, filed on September 3, 2019. (ECF No. 2.) A certified copy of Plaintiff’s

22   prison trust account statement that reflects the activity in Plaintiff’s trust account for the last six

23   months was filed on September 5, 2019. (ECF No. 6.)

24           Since Plaintiff has made the showing required by § 1915, the application to proceed in

25   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for

26   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

27   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

28   account. The California Department of Corrections and Rehabilitation is required to send to the
                                                          1
 1   Clerk of the Court payments from Plaintiff’s trust account each time the amount in the account

 2   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 2), is GRANTED;

 5          2.      The Director of the California Department of Corrections and Rehabilitation

 6                  or his/her designee shall collect payments from Plaintiff’s prison trust account

 7                  in an amount equal to twenty percent (20%) of the preceding month’s income

 8                  credited to the prisoner’s trust account and shall forward those payments to

 9                  the Clerk of the Court each time the amount in the account exceeds $10.00, in

10                  accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

11                  collected and forwarded to the Clerk of the Court. The payments shall be

12                  clearly identified by the name and number assigned to this action;

13          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

14                  Plaintiff=s in forma pauperis application on the Director of the California

15                  Department of Corrections and Rehabilitation, via the Court’s electronic case

16                  filing system (CM/ECF); and

17          4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

18                  Department, U.S. District Court, Eastern District of California.

19
     IT IS SO ORDERED.
20
21      Dated:     September 6, 2019                           /s/ Barbara    A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
